Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 1 of 9 PAGEID #: 520




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MICHAEL ASAMOAH,                                   :
                                                   : Case No. 2:20-cv-3305
                 Plaintiff,                        :
                                                   : CHIEF JUDGE ALGENON L. MARBLEY
          v.                                       :
                                                   : Magistrate Judge Elizabeth P. Deavers
AMAZON.COM SERVICES, INC.,1                        :
                                                   :
                                                   :
                 Defendant.                        :



                                       OPINION & ORDER

                                        I. INTRODUCTION

          This matter is before the Court on three outstanding motions: (1) a Motion to Certify Order

for Interlocutory Appeal by Plaintiff Michael Asamoah (ECF No. 35); (2) a Motion to Certify

Order for Interlocutory Appeal for Counts Three, Four, Fix, Six, and Seven by Mr. Asamoah (ECF

No. 37); and (3) a Motion to Remand by Mr. Asamoah (ECF No. 44). For the following reasons,

the Court DENIES both motions to certify interlocutory appeal and DENIES the motion to

remand.

                                        II. BACKGROUND

                                               A. Facts

          Michael Asamoah is African American and a former Fulfillment Associate for Amazon.

He worked for Amazon from December 4, 2018 until March 15, 2019. Per his employment

agreement with Amazon, Mr. Asamoah was an at-will employee, and he received an allotment of


1
    Defendant’s proper name is Amazon.com Services LLC.

                                                   1
Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 2 of 9 PAGEID #: 521




Unpaid Personal Time (“UPT”) to cover time off work for any reason. During his employment,

Amazon rewarded Mr. Asamoah for his work through bonuses and gift cards. Mr. Asamoah did

not miss any days of work prior to early March 2019, and he had never used any of his UPT.

       On March 9, 2019, Mr. Asamoah became sick and went to the doctor, who told him not to

go to work for “several days.” (ECF No. 1 at 8). He called Amazon’s Human Resources office to

notify them he was sick, and he was instructed to bring a doctor’s note with him when he returned

to work. Mr. Asamoah then reported to his next scheduled shift on March 15. Upon his return, he

presented his doctor’s note to his new manager, Dalton Ferrell. Mr. Ferrell allegedly refused to

accept the note and instead informed Mr. Asamoah that he had already been terminated. During

that interaction, Mr. Ferrell also made remarks that Mr. Asamoah perceived to be racist and

discriminatory against his national origin. Mr. Asamoah complained to Mr. Ferrell’s boss about

Mr. Ferrell’s “refusal to accept and honor the valid doctor’s note.” (Id. at 11). He also reported the

incident to Amazon’s Human Resources department, who told Mr. Asamoah that Mr. Ferrell’s

decision to terminate him did not comport with Company procedures.

       Mr. Asamoah filed a charge of discrimination (the “Charge”) with the U.S. Equal

Employment Opportunity Commission (“EEOC”) and the Ohio Civil Rights Commission the next

day, on March 20, 2019. In the Charge, he alleged he was the victim of race and national origin

discrimination in violation of Title VII. Mr. Asamoah submitted that he was not given a reason for

his termination, but that he believed it occurred because of his “race, Black” and because he was

“perceived to be of an African Ancestry because of [his] last name.” (ECF No. 23-3). He made no

other claims of discrimination in the Charge.




                                                  2
Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 3 of 9 PAGEID #: 522




                                      B. Procedural History

       Mr. Asamoah received a Right to Sue letter from the EEOC on April 1, 2020. (ECF No.

1). He then filed two cases, one in federal court and one in state court.

       He filed the case sub judice first, on June 30, 2020, and asserted seven causes of action:

unlawful race discrimination (Count One) and unlawful national origin discrimination (Count

Two), in violation of Title VII of the Civil Rights Act of 1964; unlawful age discrimination, in

violation of the Age Discrimination in Employment Act of 1967 (“ADEA”) (Count Three);

unlawful disability discrimination, in violation of the Americans with Disabilities Act of 1990

(“ADA”) (Count Four); and unlawful retaliation, in violation of Title VII (Count Five). He also

alleges state law violations for breach of implied contract (Count Six) and intentional infliction of

emotional distress (Count Seven).

       On July 24, 2020, Amazon timely moved for additional time to file its Answer. (ECF No.

10). The Court granted this request, extending the deadline until August 17, 2020. (ECF No. 11).

Then, on July 28, 2020, Mr. Asamoah moved for default judgment because Amazon had not yet

filed its Answer. (ECF No. 13). The Court denied this motion on July 29, 2020, noting that the

Court granted Amazon a 21-day extension of time to respond to the Complaint, and that the new

deadline had not yet passed. (ECF No. 14).

       On August 17, 2020, Amazon moved to dismiss the suit for failure to state a claim. (ECF

No. 23). Mr. Asamoah filed another motion for default judgment against Amazon on August 20,

2020. (ECF No. 25). The Court responded to both motions on December 7, 2020, denying Mr.

Asamoah’s motion for default judgment and granting in part Amazon’s motion to dismiss. The

Court dismissed without prejudice Counts Three, Four, Five, Six, and Seven, but permitted Counts

One and Two to move forward.



                                                  3
Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 4 of 9 PAGEID #: 523




       Mr. Asamoah then filed two motions to certify orders for interlocutory appeal. The first,

which he filed on December 16, 2020, asks the Court to certify for appeal legal questions arising

out of the Court’s July 29, 2020 Opinion and Order, which denied Mr. Asamoah’s initial motion

for default judgment. (ECF No. 35). The second, which was filed on December 18, 2020, seeks

interlocutory appeal on the Court’s dismissal of Counts Three through Seven. (ECF No. 37).

       Two other motions are also before the Court.2 On January 6, 2021, Mr. Asamoah filed a

motion to remand. (ECF No. 44). On February 25, 2020, Amazon moved for the Court’s approval

of a confidentiality agreement. (ECF No. 47).

       Following these motions, several additional noteworthy proceedings took place. Amazon

filed a motion to compel on March 31, 2021 (ECF No. 51), which the Court granted (ECF No. 56).

The Court ordered Mr. Asamoah to serve his initial disclosures, responses, and relevant documents

to Amazon by June 4, 2021 and granted leave to Amazon to file a motion to recoup its costs and

attorney fees. Additionally, Amazon filed a motion for attorney fees on June 8, 2021, and the Court

ordered Mr. Asamoah to pay a total award of $13,084.13 on July 13, 2021. (ECF Nos. 57, 60).

Finally, Judge Sarah D. Morrison deemed Mr. Asamoah a vexatious litigator in another case before

the Southern District of Ohio, Asamoah v. Capstone Logistics, LLC. (2:20-cv-6590, ECF No. 26).

                                     III. LAW & ANALYSIS

                      A. Motions to Certify Orders for Interlocutory Appeal

                                       1. Standard of Review

       Interlocutory appeals are to be reserved for “exceptional circumstances” and are generally

disfavored. Sinclair v. Schriber, 834 F.2d 103, 105 (6th Cir. 1987). The burden rests on the party



2
 As of the time of this Opinion and Order, Mr. Asamoah has also filed a Motion for Relief from Judgment
(ECF No. 62) and a Motion for Reconsideration (ECF No. 63), but these motions are not yet ripe.

                                                  4
Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 5 of 9 PAGEID #: 524




seeking certification of an interlocutory appeal to show that exceptional circumstances exist

warranting the interlocutory appeal. Alexander v. Provident Life & Acc. Ins. Co., 663 F. Supp. 2d

627, 639 (E.D. Tenn. 2009) (citing 28 U.S.C. § 1292(b)).

       Under § 1292(b), the Court may issue relief of an interlocutory appeal only if three criteria

are satisfied: (1) the question must involve a controlling issue of law; (2) there must be a substantial

ground for difference of opinion; and (3) an immediate appeal would materially advance the

ultimate termination of litigation. Id.; Cook v. Erie Ins. Co., No. 2:18-cv-00282, 2021 WL

1056626, at *2 (S.D. Ohio Mar. 19, 2021). The Sixth Circuit has steadfastly held that the history

of § 1292(b) plainly shows that the statute is “not intended to open the floodgates to a vast number

of appeals from interlocutory orders in ordinary litigation.” Cardwell v. Chesapeake & Ohio Ry.

Co., 504 F.2d 444, 446 (6th Cir. 1974).

                                            2. ECF No. 35

       On December 16, 2020, Mr. Asamoah filed a Motion to Certify Order for Interlocutory

Appeal (“First Motion for Interlocutory Appeal”). (ECF No. 35). He contests the Court’s

December 7, 2020 Opinion and Order, which denied Mr. Asamoah’s Motion for Default Judgment

(“First Default Judgment Order”). (See ECF No. 14). He asks this Court to certify the following

legal questions for immediate appeal:

       1) Whether Federal Rule of Civil Procedure 59(d) is applicable to Amazon.Com
       Services, Inc.’s [sic] failure to complete service of process?

       2) Whether Defendant is required to provide Plaintiff with a copy of its Answer or
       motions?

       3) Whether Federal Rule of Civil Procedure 55(a) is applicable to Defendant who
       failed to answer or file a motion by the deadline set by this Court?

       4) Whether Amazon.Com Services, Inc. [sic] demonstrated to this Court that its
       Motion for Extension of Time was support by good cause?

                                                   5
Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 6 of 9 PAGEID #: 525




(ECF No. 35 at 2).

        None of these questions can be appropriately certified for appeal because none presents a

substantial ground for difference of opinion. To begin, Mr. Asamoah’s proposed first question

cannot be certified because the Court did not address service of process in the First Default

Judgment Order. Moreover, the second and third proposed questions do not implicate any

exceptional circumstances. At the time of Mr. Asamoah’s first motion for default judgment,

Amazon’s extended deadline had not yet passed, so Amazon had not failed to answer timely, nor

was it required to provide Mr. Asamoah with a copy of the answer at that time. Finally, with respect

to the fourth question, the Court extended Amazon’s response deadline by 21 days because

Amazon had only recently retained counsel, who had not yet had the opportunity to investigate the

claims in the Complaint. These procedural facts leave no room for difference of opinion in the

outcome of Mr. Asamoah’s proposed questions. Accordingly, the Court DENIES Mr. Asamoah’s

First Motion for Interlocutory Appeal. (ECF No 35).

                                             3. ECF No. 37

        Mr. Asamoah also filed a Motion to Certify Order for Interlocutory Appeal on December

18, 2020 (“Second Motion for Interlocutory Appeal”). (ECF No. 37). In this motion, Mr. Asamoah

challenges the Court’s December 7, 2020 Opinion and Order, which dismissed without prejudice

of Counts Three through Seven. Specifically, he seeks certification of the following legal question

for immediate appeal: “Whether Plaintiff’s Complaint pled enough facts at this stage of litigation

to state a claim showing that he is entitled to relief?” (Id. at 2).

        Once again, Mr. Asamoah does not identify a question that raises a substantial ground for

difference of opinion. Mr. Asamoah does not cite any case law that directly contradicts this Court’s

analysis or conclusion in its motion to dismiss ruling. Furthermore, this Court explained its

                                                    6
Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 7 of 9 PAGEID #: 526




rationale for dismissing these claims. The Court dismissed Mr. Asamoah’s age and disability

discrimination claims in Counts Three and Four because Mr. Asamoah did not exhaust his

administrative remedies before filing this suit in federal court, as federal statutes require. (ECF

No. 32 at 3–4) (citing 29 U.S.C. § 626(d)(1); 41 U.S.C. §§ 2000e5(e)(1); Davis v. Sodexho,

Cumberland Coll. Cafeteria, 157 F.3d 460, 463 (6th Cir. 1998)). The Court dismissed Mr.

Asamoah’s retaliation claim in Count Five because he did not allege that he engaged in a protected

activity and cannot establish the requisite causation. (ECF No. 32 at 10) (citing 42 U.S.C. §

2000(e)-3(a); Barrow v. City of Cleveland, 774 F. App’x 254, 261 (6th Cir. 2019)). The Court

dismissed Mr. Asamoah’s breach of contract claim in Count Six because he did not allege

sufficient facts to establish that he formed an implied contract with Amazon. (ECF No. 32 at 11–

12) (citing Dunlap v. Edison Credit Union, Inc., 928 N.E.2d 464, 467 (Ohio Ct. App. 2d Dist.

2010). Finally, the Court dismissed Mr. Asamoah’s intentional infliction of emotional distress

claim in Count Seven because the only allegations pertaining to this claim were the type of legal

conclusions the Court need not accept as true for purposes of deciding a motion to dismiss. (ECF

No. 32 at 13–14) (citing Godfredson v. Hess & Clark, Inc., 173 F.3d 365, 376 (6th Cir. 1999); Bell

Atlantic Corp v. Twombly, 550 U.S. 544, 555 (2007)).

       The Court cited clear case law that controls the outcome of each of the counts Mr. Asamoah

alleged. This Court construed Mr. Asamoah’s pro se pleadings liberally and considered the facts

in the light most favorable to Mr. Asamoah. Even with this liberal approach, the Court nevertheless

determined that Counts Three through Seven must be dismissed without prejudice. For these

reasons, the Court DENIES Mr. Asamoah’s Second Motion for Interlocutory Appeal. (ECF No.

37).




                                                7
Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 8 of 9 PAGEID #: 527




                                       B. Motion to Remand

        Civil actions brought in state court may be removed to the applicable federal district court

by a defendant if the federal court has original jurisdiction over the claim. 28 U.S.C. § 1441(a).

Original jurisdiction exists when diversity jurisdiction or federal question jurisdiction is properly

invoked. Diversity jurisdiction requires that the parties be completely diverse and that the amount

in controversy exceeds $75,000. 28 U.S.C. § 1332(a). Federal question jurisdiction occurs in “civil

actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

Additionally, when a court has federal question jurisdiction over some claims in a case, it may also

have supplemental jurisdiction over claims arising under state law that are “so related” to the

federal claims “that they form part of the same case or controversy.” City of Chicago v. Int’l Coll.

of Surgeons, 522 U.S. 156, 165 (1997) (quoting 28 U.S.C. § 1367(a)) (“That provision applies

with equal force to cases removed to federal court as well as to cases initially filed there”) (internal

quotations omitted).

        This Court has original jurisdiction over the claims in this case, on two separate grounds.

First, the Court has diversity question jurisdiction because Mr. Asamoah and Amazon are citizens

of different states, and Mr. Asamoah has alleged more than $75,000 in damages. Second, the Court

also has federal question jurisdiction over the first five counts because they arise under federal

law. The remaining two state law claims fall under the Court’s supplemental jurisdiction because

they are so related to the federal claims that they form part of the same case or controversy under

Article III.

        The Court also notes that Mr. Asamoah is the party who filed this action in federal court.

It was he who alleged that the Court had both diversity and federal question jurisdiction over his

claims. It appears that Mr. Asamoah may have intended to file this motion in the case he initiated



                                                   8
Case: 2:20-cv-03305-ALM-EPD Doc #: 65 Filed: 08/17/21 Page: 9 of 9 PAGEID #: 528




in state court, as he refers to Amazon’s Notice of Removal. He argues that his Complaint “does

not include claims arising under the United States Constitution, federal laws or treaties of the

United States. It exclusively relied on Ohio state laws.” (ECF No. 44 at 2). The Complaint,

however, clearly cites federal law as the basis for five of his claims. Moreover, Mr. Asamoah does

not dispute the Court’s diversity jurisdiction over this case. For these reasons, Mr. Asamoah’s

Motion to Remand (ECF No. 44) is hereby DENIED.

                                      IV. CONCLUSION

       For the reasons articulated above, the Court DENIES both motions to certify interlocutory

appeal (ECF Nos. 35, 37), DENIES the motion to remand (ECF No. 44), and GRANTS the

confidentiality agreement (ECF No. 47).

       IT IS SO ORDERED.

                                                                                  ___
                                             ALGENON L. MARBLEY
                                             CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 17, 2021




                                                9
